PER CURIAM.
This was an action for damages for personal injuries. The appellee, a pedestrian, was attempting to cross N. W. 27th Avenue from west to east when he was struck by an automobile driven by the appellant-defendant. The issues were tried before a jury which returned a verdict in favor of the appellee-plaintiff and a judgment was entered thereon from which this appeal was taken.
The appellant contends primarily that the court erred in charging the jury on the doctrine of last clear chance; that the charge on last clear chance given was not a correct statement of the law; and that the court erred in failing to find as a matter of law that the appellee was guilty of contributory negligence.
The record fails to disclose that the appellant preserved the question of the court’s alleged error in charging on the doctrine of last clear chance.
As to the sufficiency of the charge on last clear chance given by the court, as well as the other errors assigned and the questions raised, we have examined the record and fail to find wherein the trial judge erred.
The appellant having failed to carry the burden of demonstrating error, it follows that the judgment appealed should be and is hereby affirmed.
Affirmed.